       Case 2:18-cv-00178-SRB Document 75 Filed 09/24/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Monique Portillo,                                  No. CV-18-00178-PHX-SRB
10                    Plaintiff,                        ORDER
11   v.
12   Philip Brailsford, et al.,
13                    Defendants.
14
15             Plaintiff filed her untimely Motion for Reconsideration 30 days after the Court

16   dismissed Defendant Philip Brailsford without prejudice terminating the case. Plaintiff had

17   been advised in an Order filed February 25, 2019 that Defendant Brailsford would be

18   dismissed on July 24, 2019 unless the Plaintiff advised that the bankruptcy stay had been

19   lifted or she filed a motion to ask this Court to continue the stay entered in this Court on

20   February 25, 2019 upon notification of Defendant Brailsford’s bankruptcy filing. Plaintiff

21   did not file a Motion to Continue this stay or advise that the bankruptcy stay had been

22   lifted.

23             A review of the docket shows Defendant Brailsford had already been dismissed by

24   Order filed February 2, 2019 as a result of Plaintiff failing to timely respond to Defendant

25   Brailsford Joinder in a Motion to Dismiss filed by Defendant City of Mesa. The other

26   Defendants in this case were also dismissed as a result of Plaintiff failing to timely respond

27   to their Motions to Dismiss. The only reason the case was not closed after the dismissal of

28   Defendant Brailsford was because a Motion to Accept as Timely Plaintiff Monique
      Case 2:18-cv-00178-SRB Document 75 Filed 09/24/19 Page 2 of 2



 1   Portillo’s Response to Defendant Brailsford’s “Partial Joinder” in “Motion to Dismiss”
 2   (Doc. 62) was pending at the time the Court was notified of Defendant Brailsford’s
 3   bankruptcy. An identical motion was later denied as to all other Defendants (Doc. 71).
 4         Plaintiff’s prosecution of this case has been consistently characterized by missed
 5   deadlines without good cause. The failure to avoid final dismissal of Defendant Brailsford
 6   and the untimely Motion for Reconsideration are just two more examples. Plaintiff has
 7   shown no good cause or excuse for her missed deadlines or her untimely Motion for
 8   Reconsideration.
 9         IT IS ORDERED denying Plaintiff’s Motion for Reconsideration. (Doc. 74)
10
11                Dated this 24th day of September, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
